UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2012 Date of reporting period:February 29, 2012 Item 1. Reports to Stockholders. Semi-Annual Report Morgan Dempsey Small/Micro Cap Value Fund (MITYX) February 29, 2012 Investment Adviser Morgan Dempsey Capital Management, LLC 309 North Water Street Suite 510 Milwaukee, Wisconsin 53202 Phone: 877-642-7227 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 9 STATEMENT OF ASSETS AND LIABILITIES 13 STATEMENT OF OPERATIONS 14 STATEMENT OF CHANGES IN NET ASSETS 15 FINANCIAL HIGHLIGHTS 16 NOTES TO FINANCIAL STATEMENTS 17 NOTICE OF PRIVACY POLICY & PRACTICES 23 ADDITIONAL INFORMATION 24 Dear Shareholders, The past 6 months of our management of the Morgan Dempsey Small/Micro Cap Value Fund (the “Fund”) has seen a downturn in the equity markets during the latter part of 2011, followed in the first 2 months of 2012 by a reflation of animal spirits and a greater risk appetite and speculation.The Fund specifically, which holds 22% industrial sector stocks in a theme we call “The Resurgence of American Iron”, has been aided throughout the period by falling natural gas prices and rising labor rates in China. Risk to the economic landscape in the U.S. • Federal Spending and Debt: Federal spending and debt have continued to plague the economy along with bureaucratic regulation growth, and together pose the greatest risk to the economy and the equity markets. • Unemployment:While the unemployment rate has improved, falling below 9%, we continue to see unemployment, underemployment, and search abandonment as too high, and a barometer of the uncertain recovery. Potential Opportunities We will be looking for more sound economic and regulatory policy out of Washington at the end of the upcoming election cycle.Until then, we see continued opportunity in our industrial sector holdings, which again has been aided by the rising labor rates in China and low natural gas prices.We also see an opportunity to harvest the recent gains in our largest holdings, and a redeploying of those gains into smaller positions within the portfolio. Issue specific As of February 29th, 2012, issue specific performance that has aided the performance of the Fund year to date 2012 have been led by: Sturm Ruger & Company up +24.86 and Granite Construction, Inc. up +21.21.An issue of note that has hurt the performance of the Fund is J&J Snack Foods, down -5.71 year to date 2012. Mid Year Perspective Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Fund performance current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling 877-642-7227.The Fund imposes a 2.00% redemption fee on shares held less than 90 days.Performance data does not reflect the redemption fee.If it had, the Fund’s returns would be reduced. 2011 demonstrated the defensive nature of the Fund, down -1.46% for the one year ended December 31st 2011 vs. the Russell 2000 Value Index which was down -5.50% for the calendar year, and the Russell Microcap Value Index which ended the calendar year down -10.34%.The first 2 months of 2012 have demonstrated the under performance of the Fund, up +6.42% vs. the Russell 2000 Value Index, up +8.23%, and the Russell Microcap Value Index up +9.87%, which can be typical during periods of speculation when markets rise sharply.For the one year ended February 29, 2012 the Fund had a return of 0.93% beating the Russell 2000 Value Index and the Russell Microcap Value Index which had negative returns of -2.72% and -6.02%, respectively.Since the inception of the Fund on 3 December 31, 2010 the Fund has returned 4.17% compared to the Russell 2000 Value Index return of 1.96% and the Russell Microcap Value Index return of -1.78%. The Fund’sgross expense is 24.09%.The net expense ratio including acquired fund fees and expenses is 1.31%.Pursuant to an operating expense limitation agreement between the Advisor and the Fund, the Advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that total annual operating expenses (exclusive generally of interest and tax expenses, brokerage commissions, extraordinary and non-recurring expenses and acquired fund fees and expenses and dividends on short positions) do not exceed 1.30% of the Fund’s average net assets through December 31, 2013. Moving forward, we see many similarities in early 2012 to the first months of 2011, and believe the defensive characteristics of the Fund, with our emphasis on “Fortress Balance Sheets” and “Founder Owner Operator” should aid us in both our relative and absolute performance for the remainder of the Fund year. Past performance is not a guarantee of future results. The information provided herein represents the opinion of Morgan Dempsey Capital Management, LLC and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Mutual fund investing involves risk.Principal loss is possible.Investments in small and micro cap companies involve additional risks such as limited liquidity and greater volatility. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of fund holdings. The Russell 2000 Value Index measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values.The Russell Microcap Value Index measures the performance of the microcap value segment of the U.S. Equity market.It includes those Russell Microcap Index companies with lower price-to-book ratios and lower forecasted growth values.You cannot invest directly in an index. The Morgan Dempsey Small/Micro Cap Value Fund is distributed by Quasar Distributors, LLC. 4 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees and (2) ongoing costs, including management fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (9/1/11 – 2/29/12). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares of the Fund within 90 days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Expense Example (Continued) (Unaudited) Beginning Ending Expenses Paid Account Value Account Value During Period 9/1/11 2/29/12 9/1/11 – 2/29/12* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.73%, multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. 6 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. To achieve its investment objective, the Fund invests in companies with micro- and small-size market capitalizations (“micro-cap” and “small-cap” companies).The Fund currently defines micro-cap companies as companies with market capitalizations between $30 million and $500 million and small-cap companies as companies with market capitalizations between $500 million and $3 billion.Under normal market conditions, at least 80% of the Fund’s net assets, plus the amount of any borrowings for investment purposes, will be invested in common stocks and other equity securities of micro-cap and small-cap companies.The Fund’s allocation of portfolio holdings as of February 29, 2012 is shown below. Allocation of Portfolio Holdings (% of Investments) Continued 7 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Investment Highlights (Continued) (Unaudited) Total Returns as of February 29, 2012 Annualized Since Inception Six Months One Year (12/31/10) Morgan Dempsey Small/Micro Cap Value Fund % % % Russell 2000 Value Index % )% % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 877-642-7227. The Fund imposes a 2.00% redemption fee on shares held less than ninety days.Performance quoted does not reflect the redemption fee.If reflected, total returns would be reduced. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Russell 2000 Value Index is an unmanaged index of those Russell 2000 companies chosen for their value orientation. One cannot invest directly in an index. * Inception Date 8 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Schedule of Investments February 29, 2012 (Unaudited) Shares Value COMMON STOCKS – 98.89% Accommodation – 1.69% Marcus Corp. $ Monarch Casino & Resort, Inc. (a) Animal Production – 1.51% Cal-Maine Foods, Inc. Chemical Manufacturing – 7.30% Aptargroup, Inc. Balchem Corp. KMG Chemicals, Inc. Stepan Co. Zep, Inc. Clothing and Clothing Accessories Stores – 6.61% Buckle, Inc. JOS A Bank Clothiers, Inc. (a) Computer and Electronic Product Manufacturing – 8.26% Atrion Corp. 90 Badger Meter, Inc. Bio-Rad Laboratories, Inc. (a) Cabot Microelectronics Corp. (a) Cubic Corp. Espey Manufacturing & Electronics Corp. Koss Corp. Lakeland Industries, Inc. (a) LSI Industries, Inc. MKS Instruments, Inc. Credit Intermediation and Related Activities – 0.97% First of Long Island Corp. Orrstown Financial Services, Inc. Electrical Equipment, Appliance, and Component Manufacturing – 3.75% National Presto Industries, Inc. Powell Industries, Inc. (a) The accompanying notes are an integral part of these financial statements. 9 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Schedule of Investments (Continued) February 29, 2012 (Unaudited) Shares Value Fabricated Metal Product Manufacturing – 8.56% CPI Aerostructures, Inc. (a) $ Lincoln Electronic Holdings, Inc. LS Starrett Co. Sturm Ruger & Co., Inc. Synalloy Corp. Food and Beverage Stores – 3.60% Ruddick Corp. Weis Markets, Inc. Food Manufacturing – 6.94% Flowers Foods, Inc. J & J Snack Foods Corp. Sanderson Farms, Inc. Tootsie Roll Industries, Inc. Heavy and Civil Engineering Construction – 5.26% Granite Construction, Inc. Insurance Carriers and Related Activities – 1.02% Erie Indemnity Co. Leather and Allied Product Manufacturing – 0.78% Lacrosse Footwear, Inc. Machinery Manufacturing – 14.73% Columbus McKinnon Corp. (a) Dril-Quip, Inc. (a) Gorman-Rupp Co. Graham Corp. Gulf Island Fabrication, Inc. Gulfmark Offshore, Inc. (a) Hardinge, Inc. Key Technology, Inc. (a) Lufkin Industries, Inc. Mfri, Inc. (a) SIFCO Industries, Inc. The accompanying notes are an integral part of these financial statements. 10 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Schedule of Investments (Continued) February 29, 2012 (Unaudited) Shares Value Management of Companies and Enterprises – 0.41% Bar Harbor Bankshares $ Merchant Wholesalers, Nondurable Goods – 1.13% Hawkins, Inc. Miscellaneous Manufacturing – 8.52% ICU Medical, Inc. (a) Johnson Outdoors, Inc. (a) Merit Medical Systems, Inc. (a) Mine Safety Appliances Co. Oil-Dri Corp. of America Utah Medical Products, Inc. Nonmetallic Mineral Product Manufacturing – 2.08% Apogee Enterprises, Inc. Eagle Materials, Inc. Oil and Gas Extraction – 3.79% Unit Corp. (a) Plastics and Rubber Products Manufacturing – 1.26% Span-America Medical Systems, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.73% KBW, Inc. Knight Capital Group, Inc. (a) Value Line, Inc. Sporting Goods, Hobby, Book, and Music Stores – 0.74% Cabela’s, Inc. (a) Support Activities for Mining – 1.43% Dawson Geophysical Co. (a) RPC, Inc. The accompanying notes are an integral part of these financial statements. 11 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Schedule of Investments (Continued) February 29, 2012 (Unaudited) Shares Value Transportation Equipment Manufacturing – 5.42% Astec Industries, Inc. (a) $ LB Foster Co. Sun Hydraulics Corp. Truck Transportation – 1.45% Marten Transport Ltd. Werner Enterprises, Inc. Water Transportation – 0.95% Kirby Corp. (a) TOTAL COMMON STOCKS (Cost $2,269,782) SHORT-TERM INVESTMENTS – 4.52% First American Prime Obligations Fund,0.073% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $110,775) TOTAL INVESTMENTS (Cost $2,380,557) – 103.41% Liabilities in Excess of Other Assets – (3.41)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate at February 29, 2012. The accompanying notes are an integral part of these financial statements. 12 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Statement of Assets and Liabilities February 29, 2012 (Unaudited) Assets Investments, at value (cost $2,380,557) $ Dividends and interest receivable Receivable from Adviser Other assets Total Assets Liabilities Payable for investments purchased Payable to affiliates Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Accumulated net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ If applicable, redemption price per share may be reduced by a 2.00% redemption fee for shares redeemed within ninety days of purchase. The accompanying notes are an integral part of these financial statements. 13 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Statement of Operations For the Six Months Ended February 29, 2012 (Unaudited) Investment Income Dividend income $ Interest income 10 Total Investment Income Expenses Administration fees Transfer agent fees and expenses Fund accounting fees Advisory fees Custody fees Audit and tax fees Legal fees Chief Compliance Officer fees and expenses Federal and state registration fees Trustees’ fees and related expenses Reports to shareholders Other expenses Total Expenses Less waivers and reimbursement by Adviser (Note 4) ) Net Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain from investments Change in net unrealized appreciation from investments Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ The accompanying notes are an integral part of these financial statements. 14 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Statement of Changes in Net Assets Six Months Ended February 29, 2012 Period Ended (Unaudited) August 31, 2011(1) From Operations Net investment income (loss) $ $ ) Net realized gain from investments Change in net unrealized appreciation (depreciation) from investments ) Net increase (decrease) in net assets from operations ) From Distributions Net realized loss on investments ) — Net decrease in net assets resulting from distributions paid ) — From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued to shareholders in payment of distributions declared — Costs for shares redeemed(2) ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ $ Accumulated Net Investment Income $ $ — The Fund commenced operations on December 31, 2010. Net of redemption fees amounting to $3 and less than $1 for the periods ended February 29, 2012 and August 31, 2011, respectively. The accompanying notes are an integral part of these financial statements. 15 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended February 29, 2012 Period Ended (Unaudited) August 31, 2011(1) Net Asset Value, Beginning of Period $ $ Income from investment operations: Net investment income (loss)(2) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions paid: From net realized gain on investments ) — Total distributions paid ) — Paid-in capital from redemption fees (Note 2)(5) Net Asset Value, End of Period $ $ Total Return(3) % )% Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4) % % After waiver and expense reimbursement(4) % % Ratio of net investment income (loss) to average net assets: Before waiver and expense reimbursement(4) )% )% After waiver and expense reimbursement(4) % )% Portfolio turnover rate(3) % % The Fund commenced operations on December 31, 2010. Per share net investment income (loss) has been calculated using the daily average shares outstanding method. Not annualized for periods less than one year. Annualized for periods less than one year. Rounds to less than 0.5 cent per share. The accompanying notes are an integral part of these financial statements. 16 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Notes to Financial Statements February 29, 2012 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Morgan Dempsey Small/Micro Cap Value Fund (the “Fund”) represents a distinct diversified series with its own investment objective and policies within the Trust. The investment objective of the Fund is long-term capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the fund in which shares are held. The Fund became effective on April 30, 2010 and commenced operations on December 31, 2010. Costs incurred by the Fund in connection with the organization and the initial public offering of shares were paid by Morgan Dempsey Capital Management, LLC (the “Adviser”) Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (a “Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized on a straight-line basis until maturity. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the 17 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Notes to Financial Statements (Continued) February 29, 2012 (Unaudited) Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments. These inputs are summarized in the three broad levels listed below: • Level 1 – Quoted prices in active markets for identical securities. • Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). • Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of February 29, 2012: Level 1 Level 2 Level 3 Total Assets: Equity Common Stocks $ $
